            Case 3:19-cv-00892-AC     Document 38         Filed 06/14/21   Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT


                              FOR THE DISTRICT OF OREGON




JOHNNY L. SEIB,                                             No. 3:19-cv-00892-AC


                      Plaintiff,                            ORDER


       v.


METROPOLITAN LIFE INSURANCE
COMPANY, and ALL OTHER
INTERESTED PARTIES,

                      Defendants.




HERNÁNDEZ, District Judge:
       Magistrate Judge Acosta issued a Findings and Recommendation [33] on April 7, 2021,

in which he recommends that the Court grant Defendant’s Motion to Dismiss [25] with prejudice

and without leave to amend. The matter is now before the Court pursuant to 28 U.S.C. §

636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).


1 - ORDER
         Case 3:19-cv-00892-AC        Document 38         Filed 06/14/21   Page 2 of 2




       Plaintiff filed timely objections to the Magistrate Judge’s Findings & Recommendation.

Pl. Obj., ECF No. 35. When any party objects to any portion of the Magistrate Judge’s Findings

& Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Plaintiff’s objections and concludes that there is no

basis to modify the Findings & Recommendation. The Court has also reviewed the pertinent

portions of the record de novo and finds no error in the Magistrate Judge’s Findings &

Recommendation.

                                        CONCLUSION

       The Court adopts Magistrate Judge Acosta’s Findings and Recommendation [ECF No.

33]. Therefore, Defendant’s Motion to Dismiss is Granted. Plaintiff’s First Amended Complaint

is dismissed with prejudice and without leave to amend.

       IT IS SO ORDERED.



       DATED: _______________________.
                 June 14, 2021



                                                 ___________________________
                                                    MARCO A. HERNÁNDEZ
                                                    United States District Judge




2 - ORDER
